Pee Curiam.
The prosecutor was a junior inspector in the state highway department. On October 31st, 1928, he was discharged and seeks by certiorari to review this action. The application for the writ was made in February of 1930. The rule was continued and the application was submitted to the Supreme Court in October last on briefs and a meagre stipulation of facts.
It is to be noted that the prosecutor failed to take any steps for a review of the action of the commission for more than a year. The failure for so long to apply for & certiorari, wtihout any excuse, is unreasonable and the rule will be discharged. Glori v. Board of Police Commissioners, 72 N. J. L. 131.